Citation Nr: 0008870
Decision Date: 03/31/00	Archive Date: 09/08/00

Citation Nr: 0008870	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-16 320	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a deduction of the veteran's burial expenses 
from the appellant's countable annual income for purposes of 
entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
April 1946.  The veteran died in March 1994.  The appellant 
is his widow.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from a rating action 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas which denied the 
appellant's claim of entitlement to a deduction of the 
veteran's burial expenses from the appellant's countable 
annual income for purposes of entitlement to death pension 
benefits.  The Board remanded the case to the RO for 
additional development in October 1997; the RO has now 
returned the case to the Board for appellate review.  

As noted in the October 1997 remand, an Order for 
Reconsideration was issued by direction of the Chairman in 
August 1997, and an enlarged panel of the Board has been 
convened for the purpose of rendering a decision on 
reconsideration.  The decision below will take the place of 
the May 1997 Board decision as the final decision of the 
Board, as to this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In April 1994, the appellant filed an application for 
death benefits with the Social Security Administration on a 
form that was as likely as not one that was jointly 
prescribed by the Secretary of VA and the Secretary of Health 
and Human Services.

3.  Based on that application for surviving spouse benefits 
from Social Security, the appellant can be found to have 
applied for VA benefits within 45 days of the veteran's 
death.

4.  As application is deemed to have been made within 45 days 
of the veteran's death, entitlement to death pension benefits 
was the first day of the month in which the death occurred.

5.  Payment of the veteran's burial expenses by the appellant 
was made in July 1994; this was subsequent to the date of 
entitlement to VA death pension benefits.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the appellant, 
the appellant is considered to have filed a claim for death 
benefits constructively received by VA in April 1994; the 
payment for expenses incurred for the funeral of the veteran 
were made after the date of entitlement to death pension 
benefits and can be deducted from her 1994 countable income.  
38 U.S.C.A. §§ 1503, 5105, 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.153, 3.272, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation and thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When an appellant submits a well-grounded claim, VA must 
assist them in developing facts pertinent to that claim.  
Following the Board's remand in October 1997, the RO 
contacted the Social Security Administration (SSA) attempting 
to obtain copies of any applications filed by the appellant 
with that agency subsequent to the veteran's death in 1994.  
Although copies of said applications have not been received, 
information has been provided regarding when the appellant 
submitted an application for benefits from the Social 
Security Administration.  The Board is satisfied that all 
necessary available relevant evidence has been obtained, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a) at this time.

The evidence of record indicates that the appellant 
submitted, to the VA, a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Widow or Child, which was signed and dated July 8, 
1994; this application was received at the RO on July 14, 
1994.  On that form, the appellant reported that she had 
lived continuously with the veteran from the date of their 
marriage (December 1948) until the date of the veteran's 
death in March 1994.  She stated that she was expected to 
receive or entitled to receive, increased benefits from SSA 
as a result of the veteran's death.  She also indicated that 
these increased benefits were reflected in her $492.90 
monthly SSA check amount.  Subsequently, in January 1995, the 
appellant sent a letter to the RO in which she stated that 
she had submitted a claim in April 1994 in relation to the 
death of the veteran.  However, only a VA Form 21-530, 
Application for Burial Benefits, dated in April 1994, is of 
record and that was submitted by the funeral home.  

The RO denied payment of the appellant's claim because her 
income, based on the receipt of SSA benefits, exceeded income 
limitations for death pension benefits.  It was determined 
that, although she reported having paid expenses incurred for 
the funeral of the veteran in the amount of $3433.57, by July 
11, 1994, these payments could not be excluded from her 
countable income since her claim was not filed within 45 days 
of the veteran's death and the payments were made prior to 
the date she could be entitled to death pension benefits, 
based on the receipt of the claim.  This determination was 
based upon the provisions of 38 C.F.R. §§ 3.272(h) and 
3.400(c)(3)(ii).  If, however, the appellant's claim were 
found to have been received within 45 days of the veteran's 
death, her countable income would be reduced, thereby 
potentially affecting her payment of death pension benefits 
as entitlement to those benefits would have been the first 
day of the month in which the death occurred.  38 U.S.C.A. 
§ 5110.

An application on a form jointly prescribed by the Secretary 
of VA (previously the Administrator of the VA) and the 
Secretary of Health, Education, and Welfare (HEW), filed with 
the Social Security Administration on or after January 1, 
1957, will be considered a claim for death benefits, and to 
have been received in VA as of the date of receipt in Social 
Security Administration.  38 U.S.C.A. § 5105; 38 C.F.R. 
§ 3.153.  Therefore, the questions of if and when the 
appellant filed such an application with SSA are relevant to 
this case.

Pursuant to the October 1997 Board remand, the RO contacted 
SSA in order to determine whether the appellant may have 
applied for SSA benefits on an application form which met the 
requirements of 38 C.F.R. § 3.153.  The RO was directed to 
secure a copy of the claim form and any supporting documents 
the appellant submitted.  On November 10, 1997, the RO 
contacted SSA and was informed that the case was currently 
archived; a few days later, SSA told RO that the retired 
computer record contained information suggesting that the 
file had been destroyed.  However, the computer record also 
showed that the appellant had submitted a claim that was 
received by SSA on April 22, 1994.  It was not indicated what 
type(s) of application(s) had been filed by the appellant.  A 
printout of the cited SSA computer record was not obtained by 
the RO.  Subsequently the RO received a document from SSA, 
dated in October 1998, which stated that the file in question 
had been destroyed on December 11, 1997.

On the basis of the evidence of record, the Board concludes 
that it is clear that the appellant filed an application for 
Social Security benefits in April 1994, and it appears that 
her monthly benefit amount was increased as a result.  While 
SSA has not provided, and is now unable to provide copies of 
the application filed by the appellant and the appellant has 
not provided a copy, there is no evidence of record that the 
appellant did not file an application on the form jointly 
prescribed by the Secretary of VA and the Secretary of HEW.  
In the absence of any evidence which reflects that the 
appellant did not file such application and with the 
consideration of evidence which reflects that she did file an 
application for SSA benefits in April 1994, the Board 
concludes that there is an equipoise in the evidence with 
respect to whether or not the appellant filed an application 
with SSA on a form jointly prescribed by the Secretary of VA 
and the Secretary of HEW.  

Further, based on a similar fact pattern, United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has found that VA had a plausible basis 
for assigning an earlier effective date for the grant of 
dependency and indemnity compensation benefits (DIC) when SSA 
notified the RO that the widow had filed a claim for SSA 
benefits on that earlier date.  Schoolman v. West, 12 Vet. 
App. 307 (1999).  The Board believes that the evidence in 
this case supports a finding that the appellant's SSA 
application was filed in April 1994, and therefore, pursuant 
to 38 C.F.R. § 3.153, her application filed with SSA in April 
1994 will be considered a claim for death benefits filed with 
VA as of April 1994.

Death pension benefits are payable to certain surviving 
spouses of deceased veterans who meet the prescribed income 
limitations.  38 U.S.C.A. §§ 1503; 38 C.F.R. §§ 3.23, 3.271, 
3.272.  In general, payments of any kind from any source are 
countable as income during the 12-month annualization period 
in which received, unless specifically excluded under 
38 C.F.R. § 3.272.  As pertinent to this appeal, the 
exclusions from countable income specified in 38 C.F.R. 
§ 3.272 include payments made by a spouse for the expenses of 
the veteran's last illness, burial and just debts.  However, 
burial expenses paid subsequent to death but prior to date of 
entitlement to pension benefits are not deductible from 
countable income.  38 C.F.R. § 3.272(h).

As discussed above, the appellant's initial claim seeking 
death pension benefits was received in April 1994.  Thus, the 
effective date for any resulting payment of death pension 
benefits was the first day of the month of the veteran's 
death.  See 38 C.F.R. §§ 3.31, 3.400(c)(3).  It was indicated 
on VA Form 21-530 that burial expenses for the veteran 
totaled $3433.57, with $500.00 of that amount having been 
paid by burial insurance.  It is also shown that the VA paid 
a portion of those expenses as noted below.  A bill from the 
funeral home indicates that the burial expenses had been paid 
by July 11, 1994.

The law and regulations provide that the amount paid by a 
surviving spouse for a veteran's burial shall be deducted 
from the surviving spouse's countable, annual income in the 
year that they were paid.  In view of the decision herein, as 
the appellant paid the veteran's burial expenses in 1994, she 
is entitled to have the amount of the veteran's burial 
expenses that she paid deducted from her 1994 countable 
income.  The evidence shows that $500.00 of the expenses was 
covered by burial insurance, and $450.00 was reimbursed by VA 
in May 1994.  Subtracting those two amounts ($950.00) from 
the total expenses, the amount paid by the appellant, and 
thereby excluded from her 1994 countable income, is 
$2,483.57.






	(CONTINUED ON NEXT PAGE)


ORDER

A deduction from the appellant's countable income for 1994, 
in the amount of the veteran's burial expenses paid by the 
appellant, is granted.


			
	MARY GALLAGHER	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 




- 8 -






- 6 -




Citation NR: 9716393	
Decision Date: 05/08/97		Archive Date: 05/22/97
DOCKET NO.  95-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a deduction of the veterans burial 
expenses from the appellants countable, annual income for 
purposes of entitlement to death pension.  

2.  Entitlement to special monthly death pension for a 
surviving spouse based on need of aid and attendance of 
another person or on being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The veteran had active military service from September 1944 
to April 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that she is entitled to receive death 
pension benefits, as the surviving spouse of a World War II 
veteran, and that her countable, annual income in determining 
entitlement to such benefits should be reduced by the amount 
of burial expenses she incurred as a result of the veterans 
death.  She also alleges that she is entitled to special 
monthly pension because her disabilities prevent her from 
going out alone and require the assistance of another person 
to help with her needs.  


DECISION OF THE BOARD

After reviewing the relevant evidence in this matter in 
accordance with 38 U.S.C.A. § 7104, and for the following 
reasons and bases, the Board has determined that the 
appellants actual burial expenses for the veteran are 
deductible from her countable, annual income for the year in 
which they were paid.  

The Board has determined that there is an approximate balance 
of the positive and negative evidence as concerns whether the 
appellant is in need of regular aid and attendance of another 
person.  Because there is statutory provision for extending 
the benefit of the doubt to a claimant for VA benefits when 
the evidence is in equipoise, the Board finds that the 
appellant is entitled to special monthly death pension as a 
surviving spouse, based on the need for aid and attendance of 
another person.  


FINDINGS OF FACT

1.  The appellant was born in June 1918.  

2.  The appellants principle disabilities consist of 
postoperative residuals of a pyloric channel ulcer with 
partial gastric outlet obstruction, diverticulosis of the 
colon with hemorrhage, iron deficiency anemia secondary to 
blood loss, essential hypertension, significant degenerative 
arthritis of the lumbosacral spine with discogenic disease, a 
cataract on the right eye with one cataract removed, and 
residuals of two knee replacements (same knee).  

3.  Payment of the veterans burial expenses by the appellant 
are deductible from her countable, annual income in the year 
they were paid.  

4.  The appellant is unable to ambulate without the 
assistance of another person, and is unable to keep herself 
clean.  

5.  The appellant requires the daily personal health care 
services of a skilled provider.  


CONCLUSIONS OF LAW

1.  A veterans burial expenses are deductible from a 
surviving spouses countable, annual income.  38 U.S.C.A. 
§§ 1503, 5107 (West 1991);  38 C.F.R. § 3.272 (1996).  

2.  The criteria for special monthly death pension for a 
surviving spouse, based on the need for regular aid and 
attendance of another person, are met.  38 U.S.C.A. 
§§ 1502(b), 1541(d), (e) (West 1991); 38 C.F.R. §§ 3.351, 
3.352(a) (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 U.S.C.A. § 5107 (West 1991), and Murphy 
v. Derwinski, 1 Vet.App. 78 (1990), the appellant has 
presented well-grounded claims with regard to establishment 
of the appellants countable, annual income for death pension 
purposes, and for entitlement to special monthly death 
pension based on the need for regular aid and attendance or 
on being housebound because she claims that she is unable to 
perform daily tasks and requires the assistance of another to 
help her with her needs.  The facts relevant to this appeal 
have been properly developed, and VAs obligation to assist 
in the development of the claim has been satisfied.  Id.

The appellants eligibility for death pension benefits as a 
surviving spouse is based on the veterans service for more 
than 90 days during World War II.  

I.  Countable Income for Death Pension Purposes

The evidence presented in this case shows that the 
appellants claim for death pension benefits was received by 
VA on April 18, 1994, and that she indicated on her 
application (VA Form 21-530) that burial expenses totaled 
$3433.57, with $500.00 of that amount having been paid by 
burial insurance.  A bill from the funeral home indicates 
that the burial expenses had been paid by July 11, 1994.  

A surviving spouses countable, annual income for the purpose 
of determining entitlement to death pension excludes expenses 
deductible under this section.  Such deductible expenses 
include amounts paid by a surviving spouse or child of a 
veteran for the veteran's just debts, expenses of last 
illness and burial (to the extent such burial expenses are 
not reimbursed under chapter 23 of title 38 U.S.C.) and are 
deductible only for the 12-month annualization period in 
which they were paid. 38 U.S.C.A. § 1503(a)(3), 38 C.F.R. 
§ 3.272 (h).  

The law and regulation clearly indicate that the amount paid 
by a surviving spouse for a veterans burial shall be 
deducted from the surviving spouses countable, annual income 
in the year that they were paid.  As the appellant paid the 
veterans burial expenses in 1994, she is entitled to have 
the amount of the veterans burial expenses that she paid 
deducted from her 1994 countable income.  The evidence shows 
that $500.00 of the expenses was covered by burial insurance, 
and $450.00 was reimbursed by VA in May 1994.  Subtracting 
those two amounts ($950.00) from the total expenses, the 
amount paid by the appellant, and thereby excluded from her 
1994 countable income, is $2483.57.  

II.  Special Monthly Death Pension based 
     on Aid and Attendance or Housebound

Where a surviving spouse who is entitled to death pension is 
in need of the regular aid and attendance of another person, 
an increased rate of pension is payable.  38 U.S.C.A. 
§ 1541(d).  For pension purposes, a person shall be 
considered to be in need of regular aid and assistance if 
such person is (1) a patient in a nursing home on account of 
mental or physical incapacity, or (2) helpless or blind, or 
so near helpless or blind as to need the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351.  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
Bedridden will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  

In this case, there is an approximate balance of the positive 
and negative evidence as to whether the appellant meets the 
criteria set out in 38 C.F.R. §§ 3.351 and 3.352 for 
determining the need for regular aid and attendance of 
another person.  An examination by M. J. Osborne, M.D., 
indicates that the appellant is not in a nursing home, is not 
unable to protect herself from the everyday hazards of life, 
is able to use her upper and lower extremities without 
significant restrictions and has no amputations, is able to 
dress and undress herself, feed herself, and attend to the 
needs of nature, is not blind, and is able to leave her home 
as necessary.  However, the physician indicated that she uses 
a cane but is unable to walk without the assistance of 
another person, and that she unable to keep herself clean.  
She was found to be competent to handle her financial 
affairs.  The physician certified that the appellant required 
the daily personal health care services of a skilled 
provider, without which the appellant would require hospital, 
nursing home, or other institutional care.  Because benefit 
of the doubt is extended to a claimant under the provisions 
of 38 U.S.C.A. § 5107(b) when the evidence is in equipoise, 
the Board finds that the appellant is in need of regular aid 
and attendance of another person.  Therefore, the appellant 
is awarded special monthly death pension based on the need 
for regular aid and attendance of another person.
  
ORDER

A deduction from the appellants countable income for 1994, 
in the amount of the veterans burial expenses paid by the 
appellant, is granted.  

Special monthly death pension for a surviving spouse based on 
the need for regular aid and attendance of another person are 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


The provisions of 38 U.S.C.A. §  7102 permit a proceeding 
instituted before the Board to be assigned to an individual 
member of the Board for a determination.  This proceeding has 
been so assigned.  

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266, a 
decision of the Board of Veterans' Appeals granting less than 
the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue that was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  
- 2 -


